DETAILED ACTION
Claims 1-8 and 10-13 are pending, and claims 1-8 are currently under review.
Claims 10-13 are withdrawn.
Claim 9 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/03/2022 has been entered.

Response to Amendment
The amendment filed 8/03/2022 has been entered.  Claims 1-8 and 10-13 remain(s) pending in the application.  

Claim Interpretation
The recitation of ultra-low carbon (ULC) is interpreted to merely refer to a carbon content of up to 0.01 weight percent as further defined in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 requires a Nb ratio of 0.1 to 0.15 weight percent.  However, claim 3 depends upon independent claim 1, which recites a narrower Nb range of 0.011 to 0.15 weight percent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarnts et al. (US 2020/0040424) in view of either one of Kami et al. (US 7,067,023) or Satoh et al. (US 4,615,749).
Regarding claim 1, Aarnts et al. discloses a method for producing steel sheets for automobiles [abstract]; wherein said method includes the step of casting a bake hardenable steel having a composition including C up to 0.007 weight percent and Nb from 0.03 to 0.3 weight percent [0018, 0044, 0047, 0060], setting a Wsa value to be less than or equal to 0.35 micrometers [0016], and then performing cold rolling, annealing, hot dip galvanizing, and subsequent skin pass rolling/temper rolling [0082].  The examiner notes that the overlap between the disclosed composition and Wsa values of Aarnts et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner considers the casting of Aarnts et al. to reasonably meet the limitation of melting and pouring as claimed.  
Alternatively, although Aarnts et al. does not expressly teach a specific step of casting, the examiner submits that it would have been obvious to provide a steel sheet from a melt by casting because casting is a conventional, commonly known step in steelmaking processes, wherein one of ordinary skill would have recognized the steps of melting and pouring to have naturally flowed from conventional casting processes (ie. melting and pouring steel into a desired shape to be further worked).
Aarnts et al. does not expressly teach a heating rate as claimed.  Kami et al. discloses a method of manufacturing galvanized, cold rolled, bake hardenable steel sheets [abstract]; wherein said method includes annealing between cold rolling and galvanization, said annealing including a heating rate of 1 to 20 degrees C per second to desirably control precipitation [col.17 ln.60 to col.18 ln.16].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Aarnts et al. by specifying a heating rate for annealing of 1 to 20 degrees C in order to desirably control precipitation.  The examiner considers the heating rate of Kami et al. to be substantially close to the claimed range such that prima facie obviousness still exists because similar properties would have been expected.  See MPEP 2144.05(I).  The examiner’s position is bolstered by applicants’ own data which shows desirable results obtained for heating rates at 22 K per second or greater and below 22 K per second [tables1-4 spec.].  Alternatively, Satoh et al. discloses a similar steel composition for automobile parts having good bake hardenability [abstract, col.1 ln.10-18, claim2]; wherein said steel is similarly formed by rolling, annealing, and galvanizing wherein annealing is performed at a heating rate of greater than 10 degrees C per second to achieve a desired productivity [col.6 ln.12-17].  Therefore, it would have been obvious to modify the annealing of Aarnts et al. by specifying a heating rate of greater than 10 degrees C per second for improving productivity as taught by Satoh et al.  The examiner notes that the heating rate range of Satoh et al. overlaps with the instantly claimed range, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Regarding claims 2-3, the aforementioned prior art discloses the method of claim 1 (see previous).  Aarnts et al. further teaches a steel composition as seen in table 1 below [0018-0038].  The examiner notes that the overlap between the disclosed steel composition of Aarnts et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 2 (wt.%)
Claim 3 (wt.%)
Aarnts et al. (wt.%)
C
0.001 – 0.01
0.001 – 0.01
0 – 0.007
Si
0.01 – 0.7
0.01 – 0.7
0 – 0.5
Mn
0.02 – 1.5
0.02 – 1.5
0 – 1.2
P
0 – 0.15
0 – 0.15
0 – 0.15
S
0 – 0.05
0 – 0.05
0.003 – 0.045
Al
0.015 – 1
0.015 – 1
0 – 0.1
Nb
0.011 – 0.15
0.011 – 0.15
0.03 – 0.3
Ti
0.01 – 0.2
0.01 – 0.2
0.06 – 0.6
B (optional)
0 – 0.01
0 – 0.01
0 – 0.0015
V (optional)
0 – 0.4
0 – 0.4
0 – 0.01
Zr (optional)
0 – 0.4
0 – 0.4
0
Hf (optional)

0 – 0.5
0
W (optional)

0 – 0.5
0
Ta (optional)

0 – 0.5
0
Fe & Impurities
Balance
Balance
Balance


Regarding claims 4-6, the aforementioned prior art discloses the method of claim 1 (see previous).  Aarnts et al. further teaches that the hot dip galvanizing obtains a Zn-Al-Mg coating containing 0.2 to 3 weight percent Al and 0.2 to 3 weight percent Mg [0068].  The examiner notes that the overlap between the coating composition of Aarnts et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that hot dip galvanizing includes dipping the steel material into a molten bath of Zn-Al-Mg alloy as would have been recognized by one of ordinary skill, which reasonably meets the claimed limitation of “applying…while molten”.  
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  Aarnts et al. further teaches that the temper rolling is performed with rolls having a surface roughness of 0.5 to 4 micrometers [0078].  The examiner notes that the overlap between the roughness of Aarnts et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarnts et al. (US 2020/0040424) in view others as applied to claim 1 above, and further in view of Yoshinaga et al. (US 2002/0197508).
Regarding claim 8, Aarnts et al. discloses the method of claim 1 (see previous).  Aarnts et al. does not expressly teach a dressing ratio as claimed.  Yoshinaga et al. discloses a method of manufacturing low C, cold rolled steels sheets having good bake hardenability [abstract]; wherein a final skin pass rolling is performed at a reduction of 2% or less in order to obtain a desired shape and avoid excessive load on the rolling facilities [0076].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Aarnts et al. by specifying a final temper rolling (skin pass rolling) ratio of less than 2% to obtain a desired shape and avoid excessive load on the rolling facilities.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (CN1261408, machine translation referred to herein) in view of Aarnts et al. (US 2020/0040424) and further in view of either one of Kami et al. (US 7,067,023) or Satoh et al. (US 4,615,749).
Regarding claims 1-3, Kitano et al. discloses a method of making bake hardening steel plates for automobile exterior panels [0002]; wherein said method includes preparing a molten steel and casting said steel having a composition as seen in table 2 below [0008, 0016, 0084-0109], rolling said steel [0017-0018], and then annealing said steel [0018].  Kitano et al. further teaches that said sheet can be further galvanized and subjected to pass rolling, which meets the claimed limitations of providing a metallic anti-corrosion coating and dressing, respectively [0137].  The examiner notes that the overlap between the disclosed composition of Kitano et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner further notes that the steel of Kitano et al. can be considered as an ultra-low carbon steel since the carbon amount of Kitano et al. overlaps with the instantly claimed carbon range as stated above.  The examiner considers the casting of Kitano et al. to reasonably meet the limitation of melting and pouring as claimed.
Kitano et al. further does not expressly teach setting a Wsa value as claimed.  Aarnts et al. discloses that it is known to set a Wsa value for bake hardening steel parts for automotive panels to be equal to or less than 0.35 micrometers to provide good paint appearance [0001-0002, 0007, 0035].  Aarnts et al. expressly discloses controlling the Wsa value by controlling grain size during processing in addition to other considerations [0009-0011, 0079-0082].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Kitano et al. by controlling Wsa as disclosed by Aarnts et al. to achieve good paint appearance.
Kitano et al. does not expressly teach a heating rate for annealing as claimed.  Kami et al. discloses a method of manufacturing galvanized, cold rolled, bake hardenable steel sheets [abstract]; wherein said method includes annealing between cold rolling and galvanization, said annealing including a heating rate of 1 to 20 degrees C per second to desirably control precipitation [col.17 ln.60 to col.18 ln.16].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Kitano et al. by specifying a heating rate for annealing of 1 to 20 degrees C in order to desirably control precipitation.  The examiner considers the heating rate of Kami et al. to be substantially close to the claimed range such that prima facie obviousness still exists because similar properties would have been expected.  See MPEP 2144.05(I).  The examiner’s position is bolstered by applicants’ own data which shows desirable results obtained for heating rates at 22 K per second or greater and below 22 K per second [tables1-4 spec.].  Alternatively, Satoh et al. discloses a similar steel composition for automobile parts having good bake hardenability [abstract, col.1 ln.10-18, claim2]; wherein said steel is similarly formed by rolling, annealing, and galvanizing wherein annealing is performed at a heating rate of greater than 10 degrees C per second to achieve a desired productivity [col.6 ln.12-17].  Therefore, it would have been obvious to modify the annealing of Kitano et al. by specifying a heating rate of greater than 10 degrees C per second for improving productivity as taught by Satoh et al.  In either situation, the examiner notes that the heating rate range of Kami et al. or Satoh et al. overlaps with the instantly claimed range, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 2.
Element (wt.%)
Claim 2 (wt.%)
Claim 3 (wt.%)
Kitano et al. (wt.%)
C
0.001 – 0.01
0.001 – 0.01
0.004– 0.015
Si
0.01 – 0.7
0.01 – 0.7
0.01 – 0.2
Mn
0.02 – 1.5
0.02 – 1.5
0.1 – 1.5
P
0 – 0.15
0 – 0.15
0.01 – 0.07
S
0 – 0.05
0 – 0.05
0.005 – 0.015
Al
0.015 – 1
0.015 – 1
0.01 – 0.08
Nb
0.011 – 0.15
0.01 – 0.15
0.02 – 0.12
Ti
0.01 – 0.2
0.01 – 0.2
0.03 – 0.1
B (optional)
0 – 0.01
0 – 0.01
0.0001 – 0.002
V (optional)
0 – 0.4
0 – 0.4
0
Zr (optional)
0 – 0.4
0 – 0.4
0
Hf (optional)

0 – 0.5
0
W (optional)

0 – 0.5
0
Ta (optional)

0 – 0.5
0
Fe & Impurities
Balance
Balance
Balance


Regarding claims 4-6, the aforementioned prior art discloses the method of claim 1 (see previous).  Kitano et al. does not specify a galvanizing composition as claimed.  Aarnts et al. further teaches that the hot dip galvanizing obtains a Zn-Al-Mg coating containing 0.2 to 3 weight percent Al and 0.2 to 3 weight percent Mg because they are used in the coating industry [0068-0069].  Therefore, it would have been obvious to one of ordinary skill to utilize the galvanizing composition of Aarnts et al. as a known coating composition for automotive applications.  The examiner notes that the overlap between the coating composition of Aarnts et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that hot dip galvanizing includes dipping the steel material into a molten bath of Zn-Al-Mg alloy as would have been recognized by one of ordinary skill, which reasonably meets the claimed limitation of “applying…while molten”.  
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  Kitano et al. does not expressly teach a roll roughness as claimed.  Aarnts et al. further teaches that the temper rolling is performed with rolls having a surface roughness of 0.5 to 4 micrometers to achieve a desired Wsa value [0078].  Therefore, it would have been obvious to one of ordinary skill to utilize the roll surface roughness of Aarnts et al. to achieve a desired Wsa value.  The examiner notes that the overlap between the roughness of Aarnts et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 8, the aforementioned prior art discloses the method of claim 1 (see previous).  Kitano et al. further teaches that the pass rolling ratio is 1% [0120, 0137].

Response to Arguments
Applicant's arguments, filed 8/03/2022 regarding the rejections over Aarnts et al. and others have been fully considered but they are not persuasive.
Applicant argues that the disclosed Nb range of 0.3 to 3 weight percent by Aarnts et al. refers exclusively to an IF steel, not a bake hardenable steel.  The examiner cannot concur.  Firstly, Aarnts et al. expressly teaches that meeting the above Nb range serves to also meet the broader 4Ti+4Nb+2Mo relationship, which is not exclusive to only IF steels [0047].  In other words, Aarnts et al. does not expressly teach that the above Nb range is exclusive to only IF steels and rather suggests that said range applies to both IF and BH steels.  Secondly, even if the above Nb range were exclusive to the IF steels of Aarnts et al., which the examiner does not acquiesce, the examiner further notes that the IF steel compositions of Aarnts et al. are still entirely capable of being bake hardened and thus also meet the claimed limitation of a “bake-hardening” steel.  Thus, the examiner cannot concur with applicant absent concrete evidence or reasoning to the contrary.
Applicant then argues that all of the inventive examples of Aarnts et al. do not meet the instant claim.  In response, the examiner notes that the inventive examples of Aarnts et al. were never relied upon in the previous rejections.  Thus, applicants’ arguments are moot.  It is further noted that specific examples do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Thus, the examiner cannot consider the specific examples of Aarnts et al. to teach away from the broader ranges in Aarnts et al.
Applicant further argues that the Nb-Ti-Mo relationship required by Aarnts et al. does not meet the instantly claimed composition.  The examiner cannot concur.  Firstly, it is noted that the independent claim does not limit Ti or Mo, such that applicants’ arguments are moot.  Regarding claims 2-3, it appears to the examiner that applicant is of the position that the claimed composition requires 0 percent Mo.  However, the claim language of claims 2-3 is not close ended, such that the examiner cannot concur with applicants’ unreasonably narrow interpretation of the claims.
Applicant then argues that Kami et al. and Satoh et al. are limited to 0.05 Nb, which does not meet the claim.  In response, the examiner notes that the secondary references of Kami et al. and Satoh et al. were never alleged to meet the claim.  Rather, Aarnts et al. discloses an overlapping Nb amount, which is prima facie obvious.  See MPEP 2144.05(I).  Nonetheless, even if the Nb amounts of Kami et al. and Satoh et al. were relied upon as alleged by applicant, the examiner notes that these Nb amounts still overlap with the instant claim, which is prima facie obvious.
 Applicant further argues that the heating rate of Kami et al. does not meet the claimed heating rate.  In response, the examiner notes that prima facie obviousness exists not only when prior art ranges overlap with the claimed ranges, but when they are merely close.  See MPEP 2144.05(I).  The examiner submits that the claimed heating rate range of Kami et al. is substantially close to the instantly claimed range such that similar properties would have been expected in view of applicants’ own data which shows inventive examples achieved at heating rates of as low as 15 K per second [tables1-4 spec.].
Applicant then argues that Yoshinaga et al. requires a heating rate of only 10 K per second and teaches a completely different alloy.  The examiner cannot concur.  Specifically, it is noted that Yoshinaga et al. teaches a heating rate of at least 10 K per second [col.6 ln.12-17].  Furthermore, Yoshinaga et al. is directed to low C, cold rolled steels sheets having good bake hardenability [abstract], which is the same type of steel as disclosed by Aarnts et al. or Kitano et al. such that the prior art is considered to be analogous.  Again, it appears to the examiner that applicant is of the position that the claim scope is close-ended.  However, the examiner cannot concur since no close-ended language is recited in the instant claims.  Furthermore, even if the claims were close-ended, it is again noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As stated above, the reliance upon Yoshinaga et al. is merely to demonstrate the obviousness of specifying a dressing degree as claimed, wherein the disclosed dressing degree of Yoshinaga et al. is considered to be applicable to low C steels with good bake hardenability in general absent concrete evidence to the contrary.  
Applicants’ arguments are further moot in view of the new rejections over Kitano et al. above.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734